 
Exhibit 10.2

EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$2,000,000,000
 
REVOLVING CREDIT AGREEMENT
 
dated as of December 1, 2009,
 
by and among
 
BLACKROCK, INC.,
 
as Borrower,
 
BARCLAYS BANK PLC,
 
as Lender


THE LENDERS PARTY HERETO,
 
BARCLAYS BANK PLC,
as Administrative Agent,
 
and
 
BARCLAYS CAPITAL,
as Sole Lead Arranger, Sole Lead Bookrunner and Syndication Agent
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




­
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Page
 
ARTICLE I
 
DEFINITIONS
     
Section 1.1
Definitions
1
Section 1.2
Other Definitions and Provisions
19
Section 1.3
Accounting Terms
20
Section 1.4
Rounding
20
Section 1.5
References to Agreement and Laws
20
Section 1.6
Times of Day
20
     
ARTICLE II
 
REVOLVING CREDIT FACILITY
     
Section 2.1
Revolving Credit Loans
20
Section 2.2
Procedure for Advances of Revolving Credit Loans.
21
Section 2.3
Repayment and Prepayment of Revolving Credit.
22
Section 2.4
Permanent Reduction of the Commitment.
23
Section 2.5
Termination of Credit Facility
23
     
ARTICLE III
 
GENERAL LOAN PROVISIONS
     
Section 3.1
Interest.
24
Section 3.2
Notice and Manner of Conversion or Continuation of Revolving Credit Loans
26
Section 3.3
Fees.
26
Section 3.4
Manner of Payment.
26
Section 3.5
Evidence of Indebtedness.
27
Section 3.6
Adjustments
27
Section 3.7
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
28
Section 3.8
Changed Circumstances.
29
Section 3.9
Indemnity
30
Section 3.10
Increased Costs.
30
Section 3.11
Taxes.
32
Section 3.12
Mitigation Obligations; Replacement of Lenders.
34
     




 
- i -

--------------------------------------------------------------------------------

 



ARTICLE IV
 
CONDITIONS OF EFFECTIVENESS
     
Section 4.1
Reserved
35
Section 4.2
Conditions to Effectiveness
35
Section 4.3
Conditions to All Extensions of Credit
38
Section 4.4
Closing Date
39
     
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     
Section 5.1
Representations and Warranties
39
Section 5.2
Survival of Representations and Warranties, Etc.
43
     
ARTICLE VI
 
FINANCIAL INFORMATION AND NOTICES
     
Section 6.1
Financial Statements.
43
Section 6.2
Officer’s Compliance Certificate
44
Section 6.3
Other Reports
44
Section 6.4
Notice of Litigation and Other Matters
44
Section 6.5
Accuracy of Information
44
     
ARTICLE VII
 
AFFIRMATIVE COVENANTS
     
Section 7.1
Preservation of Corporate Existence and Related Matters
45
Section 7.2
Maintenance of Property
45
Section 7.3
Insurance
45
Section 7.4
Accounting Methods and Financial Records
45
Section 7.5
Payment of Taxes
45
Section 7.6
Compliance With Laws and Approvals
46
Section 7.7
Visits and Inspections
46
Section 7.8
Use of Proceeds
46
Section 7.9
Most Favored Nation Status
46
     




 
- ii -

--------------------------------------------------------------------------------

 



ARTICLE VIII
 
FINANCIAL COVENANTS
     
Section 8.1
Leverage Ratio
46
     
ARTICLE IX
 
NEGATIVE COVENANTS
     
Section 9.1
Limitations on Liens
47
Section 9.2
Limitations on Mergers and Liquidation
48
Section 9.3
Sale of All or Substantially All Assets
48
Section 9.4
Nature of Business
48
     
ARTICLE X
 
DEFAULT AND REMEDIES
     
Section 10.1
Events of Default
49
Section 10.2
Remedies
51
Section 10.3
Rights and Remedies Cumulative; Non-Waiver; etc.
51
Section 10.4
Crediting of Payments and Proceeds
52
Section 10.5
Administrative Agent May File Proofs of Claim
52
     
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
     
Section 11.1
Appointment and Authority
53
Section 11.2
Rights as a Lender
53
Section 11.3
Exculpatory Provisions
53
Section 11.4
Reliance by the Administrative Agent
54
Section 11.5
Delegation of Duties
55
Section 11.6
Resignation of Administrative Agent.
55
Section 11.7
Non-Reliance on Administrative Agent and Other Lenders
56
Section 11.8
No Other Duties, etc.
56
     




 
- iii -

--------------------------------------------------------------------------------

 



ARTICLE XII
 
MISCELLANEOUS
     
Section 12.1
Notices.
56
Section 12.2
Amendments, Waivers and Consents
58
Section 12.3
Expenses; Indemnity.
59
Section 12.4
Right of Setoff.
61
Section 12.5
Governing Law.
61
Section 12.6
Waiver of Jury Trial
62
Section 12.7
Reversal of Payments
62
Section 12.8
Injunctive Relief; Punitive Damages.
63
Section 12.9
Accounting Matters
63
Section 12.10
Successors and Assigns; Participations.
63
Section 12.11
Confidentiality
66
Section 12.12
Performance of Duties
67
Section 12.13
All Powers Coupled with Interest
67
Section 12.14
Survival of Indemnities
67
Section 12.15
Titles and Captions
67
Section 12.16
Severability of Provisions
67
Section 12.17
Counterparts
67
Section 12.18
Integration
67
Section 12.19
Term of Agreement
68
Section 12.20
Advice of Counsel, No Strict Construction
68
Section 12.21
USA Patriot Act
68
Section 12.22
Inconsistencies with Other Documents; Independent Effect of Covenants.
68





EXHIBITS
 
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption



 
SCHEDULES
 
Schedule 1.1
-
Commitments
Schedule 5.1(f)
-
ERISA Plans
Schedule 5.1(j)
-
Litigation
Schedule 9.1
-
Existing Liens


 
- iv -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of December 1, 2009, by and among BLACKROCK, INC., a
Delaware corporation (the “Borrower”), BARCLAYS BANK PLC (the “Lender”), the
lenders who are or may become a party to this Agreement (collectively, the
“Lenders”) and BARCLAYS BANK PLC, as Administrative Agent for the Lenders, and
BARCLAYS CAPITAL, as Sole Lead Arranger, Sole Lead Bookrunner and Syndication
Agent.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this
Agreement.  The proceeds of the borrowings hereunder are to be used to finance
the Acquisition or to refinance Qualifying Commercial Paper.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1         Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:
 
“Acquisition” means the acquisition of the Transferred Equity Interests by
Borrower pursuant to the Stock Purchase Agreement, dated June 16, 2009, by and
between Barclays Bank and Borrower.
 
“Administrative Agent” means Barclays Bank PLC, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 11.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Borrower, a Subsidiary or Excluded Subsidiary of the
Borrower) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.  For the
avoidance of doubt neither of the Existing Shareholders shall be treated as an
Affiliate of the Borrower on the basis of its beneficial ownership of Capital
Stock of the Borrower so long as such Existing Shareholder is subject to a
stockholders agreement with the Borrower on substantially the same terms as the
stockholders agreement to which it is a party as of the date of this Agreement.
 



­
 
 

--------------------------------------------------------------------------------

 

“Agreement” means this Revolving Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be increased, reduced or otherwise modified at any
time pursuant to the terms hereof.  On the Closing Date, the Aggregate
Commitment shall be Two Billion Dollars ($2,000,000,000.00).
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Percentage” means, for purposes of calculating (a) the applicable
percentage for each of the Base Rate and the LIBOR Rate for purposes of Section
3.1(a) and (b) the commitment fee for purposes of Section 3.3(a):
 

 
Debt
Applicable Percentage Per Annum
Level
Rating
Drawn Spread over LIBOR
Drawn Spread
over Base Rate
Commitment Fee
I
≥ A1/A+
2.00%
0.00%
0.15%
II
=A2/A
2.125%
0.00%
0.175%
III
=A3/A-
2.375%
0.00%
0.20%
IV
≤ Baal/BBB+
3.00%
0.00%
0.375%



provided, that if S&P or Moody’s, as applicable, shall not have in effect a Debt
Rating (other than by reason of the circumstances referred to in the last
sentence of this definition), then such Debt Rating shall be deemed to be Level
IV.  In the event that the Debt Ratings publicly announced by S&P and Moody’s
listed above differ by (a) one Level, the Applicable Percentage shall be that
Level which corresponds to the Debt Rating which is the higher of such announced
Debt Ratings, and (b) two or more Levels, the Applicable Percentage shall be
that Level which corresponds to the Debt Rating which is one rating immediately
above the lowest of such announced Debt Ratings.  Any change in the Applicable
Percentage shall be effective (a) as to any increase in the Debt Rating, as of
the Business Day on which the increase in the applicable Debt Rating is
announced or is made publicly available, and (b) as to any decrease in the
applicable Debt Rating, as of the Business Day on which the decrease in the
applicable Debt Rating is announced or is made publicly available.  If the
rating systems of S&P or Moody’s shall change, or if all of such rating agencies
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agencies and, pending the effectiveness of any such amendment, the
Applicable Percentage shall be determined by reference to the Debt Rating most
recently in effect prior to such change or cessation.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required
 

­
 
- 2 -

--------------------------------------------------------------------------------

 

by Section 12.10), and accepted by the Administrative Agent, in substantially
the form of Exhibit G or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitments in accordance with the terms of this Agreement.
 
“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).
 
“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York, are open for the conduct of their commercial
banking business and if such day relates to any interest rate settings as to any
LIBOR Rate Loan, any funding, disbursements, settlements and payments in respect
of any LIBOR Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan, means any
such day on which dealings in deposits in Dollars are conducted by and between
banks in the London interbank eurodollar market.
 
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) in the case of any other Person, any similar ownership interests
and (f) with respect to the foregoing items (a) through (e), any and all
warrants or options to purchase any of the foregoing.
 
“Change in Control” means (a) an event or series of events by which (i) any
Person or group of Persons (within the meaning of Section 13(d) of the
Securities Exchange Act
 

­
 
- 3 -

--------------------------------------------------------------------------------

 

of 1934, as amended) other than the Existing Shareholders shall obtain ownership
or control in one or more series of transactions involving the Capital Stock of
the Borrower representing more than fifty percent (50%) of Capital Stock of the
Borrower ordinarily entitled to vote in the election of members of the board of
directors of the Borrower or (ii) there shall have occurred under any indenture
or other instrument evidencing any Indebtedness in excess of $100,000,000 any
“change in control” or a similar triggering event under a provision (as set
forth in the indenture, agreement or other evidence of such Indebtedness)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein for cash or (b) during any
period of 25 consecutive calendar months, commencing on the date of this
Agreement, the ceasing of those individuals (the “Continuing Directors”) who
(i) were directors of the Borrower on the first day of each such period or (ii)
subsequently became directors of the Borrower and whose initial election or
initial nomination for election subsequent to that date was approved by a
majority of the Continuing Directors then on the board of directors of the
Borrower, to constitute a majority of the board of Directors of the Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing” has the meaning granted in the Stock Purchase Agreement.
 
“Closing Date” means the date on which both (i) the Effective Date shall have
occurred and (ii) the date the “Initial Closing Date” occurs under the Stock
Purchase Agreement.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
 
“Commitment” means (a) as to any Lender, the obligation of such Lender to make
Loans at any time or from time to time pursuant to the terms hereof and (b) as
to all Lenders, the aggregate commitment of all Lenders to make Loans, not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 hereto.
 
“Commitment Letter” means the Amended and Restated Commitment Letter, dated as
of August 7, 2009, from Barclays Bank PLC, Citicorp North America, Inc., Credit
Suisse, Cayman Islands Branch and Banc of America Bridge, LLC to BlackRock, Inc.
 
“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitment.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.
 

­
 
- 4 -

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries (other than Excluded Subsidiaries) in accordance with GAAP:  (a)
Consolidated Net Income for such period plus (b) the sum of the following to the
extent deducted in determining Consolidated Net Income for such period: (i)
income and franchise taxes, (ii) Consolidated Interest Expense, (iii)
amortization, depreciation and other non-cash charges (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future),
(iv) extraordinary, unusual or otherwise non-recurring charges and losses
(including from discontinued operations), (v) expenses under the Borrower’s and
its Subsidiaries’ retention and incentive plans or otherwise that are  actually,
directly or indirectly, funded by any of the Existing Shareholders, and
(vi) compensation and professional fees incurred in connection with the SSR
Acquisition, the Merrill Lynch Investment Managers Transaction and the
Acquisition, less (c) extraordinary, unusual or otherwise non-recurring gains
(including from discontinued operations).  For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Borrower and the Administrative Agent, to include,
as of the first day of any applicable period, any acquisition closed during such
period, including, without limitation, (A) adjustments reflecting any
non-recurring costs and any extraordinary expenses of any acquisition closed
during such period calculated on a basis consistent with GAAP and Regulation S-X
of the Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent and (B) the Consolidated EBITDA and Consolidated Total
Funded Indebtedness attributable to the Acquisition.
 
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Interest Rate Contracts) of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries), all determined for such period
on a Consolidated basis, without duplication, in accordance with GAAP.
 
“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries (other than Excluded Subsidiaries) for such
period, including the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of such Person or is merged into or consolidated
with such Person or any of its Subsidiaries or that Person’s assets are acquired
by such Person or any of its Subsidiaries except to the extent included pursuant
to clauses (a) and (b) below, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Consolidated Net Income
(a) the net income (or loss) of any Person (other than a Subsidiary which shall
be subject to clause (b) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period and (b) the net income (if
positive) of any Material Subsidiary that is a Domestic Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to the Borrower or any of its Subsidiaries of such net income is not
during the entirety of any such period of determination permitted by
 

­
 
- 5 -

--------------------------------------------------------------------------------

 

operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries (other than Excluded
Subsidiaries) on a Consolidated basis without duplication, the sum of the
following calculated, and only to the extent set forth on their consolidated
balance sheet as a liability, in accordance with GAAP:
 
(a)           all indebtedness for borrowed money including, but not limited to,
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements to the extent the
foregoing are characterized as indebtedness in accordance with GAAP), except
trade payables arising in the ordinary course of business;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Consolidated Total Funded Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by the Borrower or any
of its Subsidiaries (including indebtedness arising under conditional sales or
other title retention agreements), whether or not such indebtedness shall have
been assumed by the Borrower or any of its Subsidiaries or is limited in
recourse;
 
(e)           all obligations of any such Person to redeem, repurchase, exchange
or defease, with cash, any Capital Stock of such Person;
 
(f)           all Guaranty Obligations of any such Person; and
 
(g)           amounts advanced or otherwise paid (without duplication) to the
Borrower or any of its Material Subsidiaries in connection with any Permitted
Securitization;
 
less, the aggregate amount of “Consolidated Total Funded Indebtedness” described
in clauses (a) through (g) above of any Material Subsidiary that is a Domestic
Subsidiary whose net income is excluded from the calculation of “Consolidated
Net Income” of the Borrower and its Subsidiaries during any applicable period of
determination pursuant to clause (b) of the definition of “Consolidated Net
Income”;
 

­
 
- 6 -

--------------------------------------------------------------------------------

 

less the Unrestricted Cash as reflected on the Consolidated balance sheet of the
Borrower (determined in accordance with GAAP) as of the last day of any
applicable period of determination.
 
For all purposes hereof, the Consolidated Total Funded Indebtedness of any
Person shall include the Consolidated Total Funded Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Consolidated Total Funded Indebtedness
is expressly made non-recourse to such Person or such Person’s sole material
asset is its interest in such partnership or joint venture.  For the avoidance
of doubt, Consolidated Total Funded Indebtedness shall not include any
obligations or liabilities arising under or in connection with any annuities,
insurance policies, insurance contracts or any other similar agreements.
 
“Debt Rating” means, as of any date of determination, the Borrower’s
counterparty credit rating as determined by S&P or Moody’s, as appropriate.
 
“Debt Transactions” means any incurrence by the Borrower of bank or
institutional loans or issuance by the Borrower of any debt (including hybrid or
convertible debt securities), other than (i) any amounts drawn under the
Existing Revolving Credit Facility (including amounts drawn pursuant to any
increase in the “Aggregate Commitments” thereunder in an amount up to
$500,000,000, provided that amounts drawn as a result of an increase of
“Aggregate Commitments” in excess of $500,000,000 shall be considered a Debt
Transaction) and (ii) commercial paper issued by the Borrower in an amount which
does not exceed the available undrawn Aggregate Commitments under the Existing
Revolving Credit Facility.
 
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition required by Section
10.1, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans within one (1) Business Day of the date required to
be funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless such
amount is the subject of a good faith dispute, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.
 
“Disclosed Litigation Matters” shall have the meaning assigned thereto in
Section 5.1(j).
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 

­
 
- 7 -

--------------------------------------------------------------------------------

 

“Effective Date” means the Business Day upon which each condition described in
Section 4.2 shall be satisfied or waived in all respects in a manner acceptable
to each of the Lenders in their sole discretion.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person (other than a natural person) approved by (i) the Administrative
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is established or maintained by the Borrower or
any Subsidiary or (b) with respect to any such plan that is subject to Section
412 of the Code or Title IV of ERISA, has at any time within the preceding six
(6) years been established or maintained by the Borrower, any Subsidiary or any
current or former ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Transaction” means any issuance of the Borrower of any hybrid or
convertible equity securities or preferred or common equity securities.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 

­
 
- 8 -

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, with respect to any LIBOR
Rate Loan, the percentage (expressed as a decimal and rounded upwards, if
necessary, to the next higher 1/100th of 1%) which is in effect for such day as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition required by Section 10.1, has been satisfied.
 
“Excess Equity Proceeds” means the Net Proceeds of any Equity
Transaction  received by Borrower on or after the Transaction Announcement Date
to the extent the amount of such Net Proceeds in the aggregate exceeds
$3,100,000,000.
 
“Excluded Subsidiary” shall mean (i) any investment fund or other investment
vehicle which the Borrower or any of its Affiliates participates in as an
investor (including for warehousing, seeding or other purposes), or acts for as
a managing member, adviser, manager, co-manager or any comparable position, or
any entity intended to be or becoming any of the foregoing (any such entity, an
“Investment Fund”), (ii) any entity in which the Borrower or any of its
Affiliates invests excess cash and which is not intended to be or become an
operating subsidiary (any such entity, an “Investment Entity”), (iii) any
Subsidiary of such Investment Fund or Investment Entity and (iv) any entity
whose primary purpose is to acquire investments of any nature whatsoever pending
their transfer to an Investment Fund.  For the avoidance of doubt, each Excluded
Subsidiary shall not be subject to any of the covenants contained in Article IX
hereof.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or net profits (however denominated), and franchise taxes imposed on it
(in lieu of income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.12(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a
 

­
 
- 9 -

--------------------------------------------------------------------------------

 

Change in Law) to comply with Section 3.11(e) other than due to a change in law
as provided in Section 3.11(e).
 
“Existing Revolving Credit Facility” means the Five-Year Revolving Credit
Agreement dated August 22, 2007, by and among BlackRock, Inc., Wachovia Bank,
National Association, as administrative agent and the other parties thereto (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time).
 
“Existing Shareholders” means The PNC Financial Services Group, Inc., Merrill
Lynch & Co., Inc. and their respective Affiliates.
 
 “Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the aggregate principal amount of all Revolving Credit Loans made by such
Lender then outstanding or (b) the making of or participation in any Loan by
such Lender, as the context requires.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letters” means the separate fee letter agreements executed by the Borrower
and the Administrative Agent and/or certain of its affiliates, and (in the case
of the upfront fee) the Lenders, dated as of June 16, 2009, and August 7, 2009,
respectively.
 
 “Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, as in effect from time to time.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 

­
 
- 10 -

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise of any
such Person entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, that the term
Guaranty Obligation shall not include endorsements for collection or deposit in
the ordinary course of business.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person;
 

­
 
- 11 -

--------------------------------------------------------------------------------

 

(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements to the extent the
foregoing are characterized as indebtedness in accordance with GAAP), except
trade payables arising in the ordinary course of business;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by the Borrower or any of its Subsidiaries
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Borrower or any of its Subsidiaries or is limited in recourse;
 
(e)           all Guaranty Obligations of any such Person;
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit including, without limitation,
and banker’s acceptances issued for the account of any such Person, other than
such letters of credit, acceptances or similar extensions of credit that (i) do
not support obligations for borrowed money and (ii) are not drawn upon (or, if
drawn upon, are reimbursed within five (5) Business Days following payment
thereof);
 
(g)           all obligations of any such Person to redeem, repurchase, exchange
or defease, with cash, any Capital Stock of such Person; and
 
(h)           all Net Hedging Obligations.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or such Person’s sole material asset is its
interest in such partnership or joint venture.  For the avoidance of doubt,
Indebtedness shall not include any obligations or liabilities arising under or
in connection with any annuities, insurance policies, insurance contracts or any
other similar agreements.
 
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
 
“Interest Period” has the meaning assigned thereto in Section 3.1(b).
 

­
 
- 12 -

--------------------------------------------------------------------------------

 

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
 “Lender” means each Person executing this Agreement as a Lender set forth on
the signature pages hereto and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Section 12.10.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on the Reuters Page LIBOR01, or its successor page, at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded to the nearest 1/100th of
1%).  If, for any reason, such rate does not appear on Reuters Page LIBOR01, or
its successor page, then “LIBOR” shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.  Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.
 
“LIBOR Rate” means with respect to any LIBOR Rate Loan, a rate per annum
(rounded to the nearest 1/100th of 1%) determined by the Administrative Agent
pursuant to the following formula:
 
LIBOR Rate =             
LIBOR
   
1.00-Eurodollar Reserve Percentage
 

 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance in the nature of
security of any kind in respect of such asset.  For the purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Revolving Credit
Note, as may be amended, restated, supplemented or otherwise modified from time
to time.
 

­
 
- 13 -

--------------------------------------------------------------------------------

 

“Loans” means the collective reference to the Revolving Credit Loans and “Loan”
means any of such Loans.
 
“Material Adverse Effect”  means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole or (b) the ability of the Borrower to perform its obligations under the
Loan Documents.
 
“Material Subsidiary” means any Subsidiary of the Borrower that, as of any date
of determination, either (a) accounts for ten percent (10%) or more of the
revenue of the Borrower on a Consolidated basis or (b) owns assets with a fair
market value in excess of ten percent (10%) of the total assets of the Borrower
on a Consolidated basis, in each case as determined by reference to the
Borrower’s most recently completed annual audited financial statements and on a
consistent basis with GAAP and Regulation S-X of the Securities Exchange Act of
1934, as amended.
 
“Maturity Date” means the earliest to occur of (a) the 364th day following the
Closing Date, (b) the date of termination by the Borrower pursuant to Section
2.4, or (c) the date of termination pursuant to Section 10.2(a).
 
“Merrill Lynch Investment Managers Transactions” means (i) the transactions
contemplated by the Merrill Lynch Merger Agreement and (ii) the related
restructuring of the capitalization and alignment of the direct and indirect
Subsidiaries of the Borrower.
 
“Merrill Lynch Merger Agreement” means the Transaction Agreement and Plan of
Merger, dated as of February 15, 2006, by and among BlackRock, Inc. (formerly
known as New Boise, Inc.), BlackRock Merger Sub., Inc. (formerly known as Boise
Merger Sub, Inc.), BlackRock Holdco 2, Inc. (formerly known as BlackRock, Inc.)
and Merrill Lynch & Co., Inc.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Hedging Obligations” means, as of any date, in respect of any Hedging
Agreement, the Termination Value of any such Hedging Agreement on such date.
 
“Net Proceeds” means the aggregate cash proceeds received by Borrower in respect
of any Debt Transaction or Equity Transaction, net of the direct costs relating
to such Debt Transaction or Equity Transaction, including, without limitation,
legal, accounting and investment banking fees and expenses incurred directly as
a result thereof.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.2(c).
 

­
 
- 14 -

--------------------------------------------------------------------------------

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.3(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to the Lenders or the Administrative Agent, in each case under
any Loan Document, with respect to any Loan of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the head of business finance or the treasurer of the Borrower
substantially in the form of Exhibit F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning assigned thereto in Section 12.10(d).
 
“PATRIOT Act” has the meaning assigned thereto in Section 4.2(h).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of Borrower or any of its current or former ERISA
Affiliates.
 

­
 
- 15 -

--------------------------------------------------------------------------------

 

“Permitted Securitization” shall mean any sales or other transfers from time to
time by the Borrower or its Material Subsidiaries of all or any portion of its
receivables in one or more securitization transactions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by Barclays Bank as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
 
“Qualifying Commercial Paper” means commercial paper issued by the Borrower the
proceeds of which were used by the Borrower solely to (i) fund the Acquisition
in lieu of drawing Loans under this facility, (ii) refinance Revolving Credit
Loans drawn at a Closing to fund the Acquisition, or (iii) refinance commercial
paper the proceeds of which were used solely to refinance the commercial paper
described in clauses (i) or (ii).
 
“Register” has the meaning assigned thereto in Section 12.10(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Required Lenders” means, at any date, any combination of Lenders who hold in
aggregate more than fifty percent (50%) of the Aggregate Commitment or, if the
Agreement has been terminated pursuant to Section 10.2, any combination of
Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit; provided that the Commitment of, and the portion of the Extensions of
Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; and
provided, further, that at and following Closing, for so long as more than fifty
percent (50%) of the Aggregate Commitments are held by one Lender, “Required
Lenders” means, at any date, any combination of Lenders who hold in aggregate
more than sixty-six and two-thirds percent (66.66%) of the Aggregate Commitment
or, if the Credit Facility has been terminated pursuant to Section 10.2, any
combination of Lenders holding more than sixty-six and two-thirds percent
(66.66%) of the aggregate Extensions of Credit, except with respect to any
amendments, waivers or consents relating to the conditions precedent set forth
in Article IV, for which the applicable percentage shall be more than fifty
percent (50%).
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, head of business finance or
treasurer of the Borrower or any other officer of the Borrower proposed by the
Borrower and reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible
 

­
 
- 16 -

--------------------------------------------------------------------------------

 

Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
 
“Revolving Credit Lender” means any Lender with a Commitment to make Revolving
Credit Loans hereunder.
 
“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sanctioned Entity” means (i) a country or a government of a country, (ii) an
agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, or (iv) a person or entity
resident in or determined to be resident in a country that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at
http://www.ustreas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/.html, or as otherwise published
from time to time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“SSR Acquisition” means the transactions contemplated by the Stock Purchase
Agreement, dated as of August 25, 2004, among MetLife, Inc., Metropolitan Life
Insurance Company, SSRM Holdings, Inc., BlackRock, Inc. and BlackRock Financial
Management, Inc.
 
“Solvent” means with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date or with
 

­
 
- 17 -

--------------------------------------------------------------------------------

 

respect to any transaction then contemplated to be undertaken after the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it shall incur, debts beyond its
ability to pay such debts at maturity; and (ii) such Person is “solvent” within
the meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition (including, without limitation, clause (ii)), (A) the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5) as
determined by such Person in good faith; and (B) the “present fair saleable
value…of assets”, “property, at fair valuation” and words of similar import
shall mean the value, as determined by such Person in good faith, of its
business as a going concern (it being agreed that, for purposes of making any
such determination, such Person may value the portion of its business consisting
of Transferred Equity Interests at the price payable pursuant to the Stock
Purchase Agreement).
 
“Stock Purchase Agreement” means the Stock Purchase Agreement, dated June 16,
2009, by and among Barclays Bank, Borrower and the other parties thereto.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled, directly or indirectly, by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency); provided, however, that a Subsidiary shall not include any
Excluded Subsidiary.  Unless otherwise qualified, references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the
 

­
 
- 18 -

--------------------------------------------------------------------------------

 

treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or Section
302 of ERISA, or (g) the partial or complete withdrawal of Borrower or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Transaction Announcement Date” means June 11, 2009, which is the date on which
with Acquisition was announced.
 
“Transferred Entities” has the meaning granted in the Stock Purchase Agreement.
 
“Transferred Equity Interests” has the meaning granted in the Stock Purchase
Agreement.
 
“Unrestricted Cash” means all cash of the Borrower and its Subsidiaries that are
Domestic Subsidiaries (i) that is not subject to a Lien (other than banker’s or
similar liens) or (ii) the use of such cash by the Borrower or any such
Subsidiary is not restricted by Applicable Law.
 
Section 1.2         Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:  (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be
 

­
 
- 19 -

--------------------------------------------------------------------------------

 

construed to include such Person’s permitted successors and assigns, (g) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
Section 1.3         Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
 
Section 1.4         Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
Section 1.5         References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
 
Section 1.6         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
ARTICLE II
 
REVOLVING CREDIT FACILITY
 
Section 2.1         Revolving Credit Loans.  Subject to the terms and conditions
of this Agreement, each Revolving Credit Lender severally agrees to make
Revolving Credit Loans in Dollars to the Borrower from time to time during the
Availability Period as requested by the
 

­
 
- 20 -

--------------------------------------------------------------------------------

 

Borrower in accordance with the terms of Section 2.2; provided, that, (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested and the use thereof) shall not exceed an
amount equal to the Aggregate Commitment and (b) the principal amount of
outstanding Revolving Credit Loans from any Revolving Credit Lender to the
Borrower shall not at any time exceed such Revolving Credit Lender’s
Commitment.  Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion.  Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Maturity Date;
provided that Borrower may only reborrow Revolving Credit Loans to the extent
the proceeds of the borrowings are used solely to refinance Qualifying
Commercial Paper.
 
Section 2.2          Procedure for Advances of Revolving Credit Loans.
 
(a)           Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) or telephonic notice (followed by prompt
delivery of such Notice of Borrowing) not later than 11:00 a.m. New York time
(i) on the same Business Day as each Base Rate Loan including such Base Rate
Loans borrowed to refinance Qualifying Commercial Paper and (ii) on or prior to
the third (3rd) Business Day before each LIBOR Rate Loan, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) whether such Loan
shall be a LIBOR Rate Loan or a Base Rate Loan, (C) the amount of such
borrowing, which shall be in an amount equal to the amount of the Aggregate
Commitment, then available to the Borrower, or if less, in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (D) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto.  A Notice of Borrowing received after the time set
forth above shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the applicable Lenders of each Notice
of Borrowing.
 
(b)           Disbursement of Revolving Credit Loans.  Not later than 1:00 p.m.
(New York time) on the proposed borrowing date for any Revolving Credit Loan,
each Revolving Credit Lender will make available to the Administrative Agent,
for the account of the Borrower, at the Administrative Agent’s Office in funds
in Dollars immediately available to the Administrative Agent, such Revolving
Credit Lender’s Commitment Percentage of the Revolving Credit Loans to be made
on such borrowing date.
 
(c)           Account Designation.  The Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time.  Subject to Section 3.7 hereof, the
 

­
 
- 21 -

--------------------------------------------------------------------------------

 

Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Commitment Percentage of such Revolving Credit Loan.
 
Section 2.3          Repayment and Prepayment of Revolving Credit.
 
(a)           Repayment on Maturity Date.  The Borrower hereby agrees to repay
the outstanding principal amount of all Revolving Credit Loans in full in
Dollars on the Maturity Date, together with all accrued but unpaid interest
thereon.
 
(b)           Mandatory Prepayments.
 
   (i)           Aggregate Commitment.  If at any time the outstanding principal
amount of all Revolving Credit Loans exceeds the Aggregate Commitment, then, in
each such case, the Borrower shall within four (4) Business Days of receipt of a
notice of such excess from the Administrative Agent (I) first, if (and to the
extent) necessary to eliminate such excess, repay outstanding Revolving Credit
Loans which are Base Rate Loans by the amount of such excess (and/or reduce any
pending request for such Loans on such day by the amount of such excess) and
(II) second, if (and to the extent) necessary to eliminate such excess, repay
LIBOR Rate Loans by the amount of such excess (and/or reduce any pending
requests for a borrowing or conversion of such Loans submitted in respect of
such Loans on such day by the amount of such excess).
 
   (ii)           Financing Transactions.  Within three (3) Business Days after
the Borrower receives any Net Proceeds from any Debt Transaction, or any Excess
Equity Proceeds (but in each case only to the extent received on or after the
date hereof), (x) Borrower shall prepay any amounts currently outstanding under
the Revolving Credit Loans with such Net Proceeds or such Excess Equity
Proceeds, as the case may be; and (y) (except in the case of the receipt of
proceeds of Qualifying Commercial Paper) the Aggregate Commitment shall be
permanently reduced in an amount equal to the Net Proceeds of any such Debt
Transaction or Excess Equity Proceeds.
 
   (iii)           Compliance and Payments.  The Borrower’s compliance with this
Section 2.3(b) shall be tested from time to time by the Administrative Agent at
its sole discretion.  Each such repayment pursuant to this Section 2.3(b) shall
be accompanied by any amount required to be paid pursuant to Section 3.9 hereof.
 
(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Credit Loans, in whole or in part, with irrevocable
prior written notice to the Administrative Agent substantially in the form of
Exhibit D (a “Notice of Prepayment”) or telephonic notice (followed by prompt
delivery of such Notice of Prepayment) given not later than 11:00 a.m. New York
time (i) on the same Business
 

­
 
- 22 -

--------------------------------------------------------------------------------

 

Day as each repayment of a Base Rate Loan and (ii) on the third (3rd) Business
Day before each repayment of a LIBOR Rate Loan, specifying (A) the date of
prepayment, (B) the amount of prepayment, and (C) whether the prepayment is of
LIBOR Rate Loans or Base Rate Loans.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each applicable Lender.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date set forth in such notice.  Partial prepayments shall be in an aggregate
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  A
Notice of Prepayment received after the applicable time stated above shall be
deemed received on the next Business Day.  Each such prepayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9 hereof.
 
(d)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 3.9 hereof.
 
(e)           Hedging Agreements.  No repayment or prepayment pursuant to this
Section 2.3 shall affect any of the Borrower’s obligations under any Hedging
Agreement.
 
Section 2.4          Permanent Reduction of the Commitment.
 
(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to, without premium or penalty, permanently
(i) terminate the entire Aggregate Commitment at any time or (ii) reduce
portions of the Aggregate Commitment, from time to time, in an aggregate
principal amount not less than $5,000,000 or any whole multiple of $1,000,000 in
excess thereof.  Any reduction of the Aggregate Commitment shall be applied to
the Commitment of each Lender according to its Commitment Percentage.  All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitment shall be paid on the effective date of such termination.
 
(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate amount of all outstanding Revolving Credit
Loans so such Loans do not exceed the Aggregate Commitment as so reduced.  Any
reduction of the Aggregate Commitment to zero shall be accompanied by payment of
all outstanding Revolving Credit Loans and shall result in the termination of
the Aggregate Commitment and the Revolving Credit Facility.  If the reduction of
the Aggregate Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 3.9(c) hereof.
 
 
Section 2.5           Termination of Credit Facility.  The Credit Facility shall
terminate on the Maturity Date.
 

­
 
- 23 -

--------------------------------------------------------------------------------

 

ARTICLE III
 
GENERAL LOAN PROVISIONS
 
Section 3.1          Interest.
 
(a)           Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrower, Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Percentage or (B) the LIBOR Rate plus the
Applicable Percentage (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders against any loss or expense which
may arise or be attributable to such Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any Loan
due to any failure of the Borrower to borrow on the date specified therefore in
the initial Notice of Borrowing).  The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Revolving Credit Loan at
the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 3.2.  Any Revolving Credit
Loan or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.
 
(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.2 or 3.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1)
week, one (1) month, two (2) months, three (3) months or six (6) months, or, if
agreed to by all Lenders, a period of less than thirty (30) days but more than
one (1) week, or a period of nine (9) or twelve (12) months; provided that:
 
   (i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
   (ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
   (iii)          any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest
 

­
 
- 24 -

--------------------------------------------------------------------------------

 

Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; and
 
   (iv)           there shall be no more than ten (10) Interest Periods in
effect at any time.
 
(c)           Default Rate.  Subject to Section 10.3, as directed by the
Required Lenders, upon the occurrence and during the continuance of an Event of
Default under Section 10.1(a) or (b), (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) the principal amount of all past due
LIBOR Rate Loans shall bear interest at a rate per annum two percent (2%) in
excess of the rate then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans, and (iii) all past due
Base Rate Loans and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document.  Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal, or foreign.
 
(d)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing March 31, 2010; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period.  Interest on LIBOR Rate Loans,
Base Rate Loans based on the Federal Funds Rate, and all fees payable hereunder
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed and interest on Base Rate Loans based on the Prime Rate
shall be computed on the basis of a 365/366-day year and assessed for the actual
number of days elapsed.
 
(e)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
or under any other Loan Document in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any
 

­
 
- 25 -

--------------------------------------------------------------------------------

 

Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.
 
Section 3.2         Notice and Manner of Conversion or Continuation of Revolving
Credit Loans.  Provided that no Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period convert all or any part of
its outstanding LIBOR Rate Loans in a principal amount equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans.  Whenever
the Borrower desires to convert or continue Revolving Credit Loans as provided
above, the Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) or telephonic notice (followed by prompt delivery of
such Notice of Conversion/Continuation) not later than 11:00 a.m. (New York
time) three (3) Business Days before the day on which a proposed conversion of
such Loan is to be effective specifying (A) the Revolving Credit Loans to be
converted and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion (which shall be a Business Day), (C) the principal amount of such
Revolving Credit Loans to be converted, and (D) the Interest Period to be
applicable to such converted LIBOR Rate Loan.  The Administrative Agent shall
promptly notify the Revolving Credit Lenders of such Notice of
Conversion/Continuation.
 
Section 3.3          Fees.
 
(a)           Commitment Fee.  Commencing on the Closing Date, the Borrower
shall pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee at a rate per annum equal to the
Applicable Percentage on the average daily unused portion of the
Commitments.  The commitment fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing March 31, 2010, and on the Maturity Date.  Such commitment fee shall
be distributed by the Administrative Agent to the Revolving Credit Lenders pro
rata in accordance with the Revolving Credit Lenders’ respective Commitment
Percentages.
 
(b)           Other Fees.  The Borrower agrees to pay any fees set forth in the
Fee Letters.
 
Section 3.4          Manner of Payment.
 
(a)           Revolving Credit Loans.  Each payment by the Borrower on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts payable to the applicable Lenders under this Agreement shall be made in
Dollars not later than 1:00 p.m. (New York time) on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the
 

­
 
- 26 -

--------------------------------------------------------------------------------

 

applicable Lenders (other than as set forth below) pro rata in accordance with
their respective Commitment Percentages (except as specified below), in Dollars,
in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. (New York time) on such day shall be deemed a payment on such
date for the purposes of Section 10.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day for all purposes.
 
(b)           Pro Rata Treatment.  Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each Lender at
its address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Commitment Percentage, (except as specified below)
and shall wire advice of the amount of such credit to each such Lender.  Each
payment to the Administrative Agent of the upfront fees and commitment fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Section 3.9, 3.10, 3.11 or 12.3 shall be paid
to the Administrative Agent for the account of the applicable Lender.  Subject
to Section 3.1(b)(ii) if any payment under this Agreement shall be specified to
be made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
 
Section 3.5          Evidence of Indebtedness.
 
(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, which shall evidence such Lender’s Revolving Credit
Loans, in addition to such accounts or records.  Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
 
Section 3.6          Adjustments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such
 

­
 
- 27 -

--------------------------------------------------------------------------------

 

obligations (other than pursuant to Section 3.9, 3.10, 3.11 or 12.3 hereof)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that
 
(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(b)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
Section 3.7          Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.  The obligations of the Lenders
under this Agreement to make the Loans are several and are not joint or joint
and several.  Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date or as of a proposed borrowing time, as
applicable, that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of the amount to be borrowed on such date or time
(which notice shall not release such Lender of its obligations hereunder), the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on such proposed borrowing date or as of such
proposed borrowing time in accordance with Section 2.2(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date or time a corresponding amount.  If such amount is
made available to the Administrative Agent on a date or time after such
borrowing date or time, as applicable, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to with respect to
any Loan, the product of (i) the amount not made available by such Lender in
accordance with the terms hereof, times (ii) the daily average Federal Funds
Rate during such period as determined by the Administrative Agent, times (iii) a
fraction the numerator of which is the number of days that elapse from and
including such borrowing date or time to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360.  A certificate of the Administrative
 

­
 
- 28 -

--------------------------------------------------------------------------------

 

Agent with respect to any amounts owing under this Section shall be conclusive,
absent manifest error.  If such Lender’s Commitment Percentage of such borrowing
is not made available to the Administrative Agent by such Lender within three
(3) Business Days after such borrowing date or time, the Administrative Agent
shall be entitled to recover such amount made available by the Administrative
Agent with interest thereon at the rate per annum applicable to Base Rate Loans
hereunder, on demand, from the Borrower.  The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower shall
not relieve it or any other Lender of its obligation, if any, hereunder to make
its Commitment Percentage of such Loan available on the borrowing date or as of
such borrowing time, as applicable, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date or as of such borrowing time, as
applicable.  Notwithstanding anything set forth herein to the contrary, any
Lender that is a Defaulting Lender shall not (a) have any voting or consent
rights under or with respect to any Loan Document, except that the Commitment of
such Defaulting Lender may not be increased or decreased without the consent of
such Defaulting Lender, or (b) constitute a “Lender” (or be included in the
calculation of Required Lenders hereunder) for any voting or consent rights
under or with respect to any Loan Document.
 
Section 3.8          Changed Circumstances.
 
(a)           Circumstances Affecting LIBOR Rate.  If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts are not being quoted via the Reuters Page
LIBOR01, or its successor page, or offered to the Administrative Agent or such
Lender for such Interest Period, then the Administrative Agent shall forthwith
give notice thereof to the Borrower.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans, and the right of the Borrower to convert
any Loan to a LIBOR Rate Loan, shall be suspended, and the Borrower shall repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan, together with accrued interest thereon, (A) on the
last day of the then current Interest Period, to such LIBOR Rate Loan, or
(B) with respect to any LIBOR Rate Loans, convert the then outstanding principal
amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last day of
such Interest Period.
 
(b)           Laws Affecting LIBOR Rate.  If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the
 

­
 
- 29 -

--------------------------------------------------------------------------------

 

Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Revolving Credit Loan or continue any Revolving Credit
Loan as a LIBOR Rate Loan, shall be suspended and thereafter the Borrower may
select Base Rate Loans, and (ii) if any of the Lenders may not lawfully continue
to maintain a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately
be converted to a Base Rate Loan for the remainder of such Interest Period;
provided that if the Borrower elects to make such conversion, the Borrower shall
pay to the Administrative Agent and the Lenders any and all costs, fees and
other expenses incurred by the Administrative Agent and the Lenders in effecting
such conversion.
 
Section 3.9          Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including, without limitation, any foreign
exchange costs, and excluding loss of profits or anticipated profits) which may
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by the Borrower to make any payment when due of any
amount due hereunder in connection with a LIBOR Rate Loan (b) due to any failure
of the Borrower to borrow, continue or convert on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any LIBOR Rate Loan on a date other than
the last day of the Interest Period therefor.  The amount of such loss or
expense shall be determined, in the applicable Lender’s sole discretion, based
upon the assumption that such Lender funded its Commitment Percentage of the
LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.
 
Section 3.10        Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
   (i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);
 
   (ii)           subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any LIBOR Rate Loan made by it, or change the basis
of taxation of payments to such Lender, in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.11 and the imposition of,
or any change in the rate of any Excluded Tax payable by such Lender); or
 

­
 
- 30 -

--------------------------------------------------------------------------------

 

   (iii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, upon written request of such Lender, the Borrower shall
promptly pay to any such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender, or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s and
the policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon written request of such Lender, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender  notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 

­
 
- 31 -

--------------------------------------------------------------------------------

 

Section 3.11        Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes; provided that if the Borrower shall be required by Applicable
Law to deduct any Indemnified Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
 
(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
 
(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that if the
Borrower reasonably believes that such Indemnified Taxes were not correctly or
legally asserted, the Administrative Agent or such Lender, as the case may be,
will use reasonable efforts to cooperate with the Borrower (at the Borrower’s
expense) to obtain a refund of such Indemnified Taxes (in cash or as a credit
against another existing tax liability), the benefit of which refund shall be
returned to the Borrower to the extent provided in Section 3.11(f).  A
certificate as to the amount of such payment or liability (along with a copy of
any applicable documents from the Internal Revenue Service or other Governmental
Authority that asserts such claim as to Indemnified Taxes) delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 

­
 
- 32 -

--------------------------------------------------------------------------------

 

(e)           Status of Lenders. Each Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested in writing by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments under this Agreement to be made without withholding or at a
reduced rate of withholding to the extent the relevant law or treaty
provides.  In addition, any Lender, if requested in writing by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested in writing by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Without limiting the generality of the
foregoing, each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally required to do so):
 
   (i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, or
 
   (ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
or
 
   (iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, and
 
   (iv)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent or a
Lender reasonably determines, in its sole discretion, that it has received a
refund of, or a credit with respect to, any Taxes as to which it has been
indemnified by the Borrower or with
 

­
 
- 33 -

--------------------------------------------------------------------------------

 

respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund or credit
(only to the extent such credit is realized) (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
 
(g)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section shall survive the payment in full of the
Obligations and the termination of the Commitments.
 
Section 3.12        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.10 or Section 3.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.10), all of its interests,
rights and obligations under this Agreement and the related Loan
 

­
 
- 34 -

--------------------------------------------------------------------------------

 

Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that
 
   (i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.10,
 
   (ii)           such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.11) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts),
 
   (iii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.10 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter, and
 
   (iv)           such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
ARTICLE IV
 
CONDITIONS OF EFFECTIVENESS
Section 4.1          Reserved.
 
Section 4.2          Conditions to Effectiveness.  The effectiveness of the
facility and the obligations of the Lenders to make Loans are subject to the
satisfaction of each of the following conditions:
 
(a)           Executed Loan Documents.  This Agreement and a Revolving Credit
Note in favor of each Revolving Credit Lender requesting a Revolving Credit Note
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist hereunder or thereunder.
 
(b)           Evidence of Proceeds.  Borrower shall provide evidence
that  Borrower has received debt and equity proceeds (including the proceeds of
the Revolving Credit Facility, cash on hand, drawings under the Existing
Revolving Credit Facility and the cash proceeds of equity investments in the
Borrower prior to Closing) sufficient to pay the amounts to be paid by Borrower
at the relevant Closing.
 

­
 
- 35 -

--------------------------------------------------------------------------------

 

(c)           Simultaneous Consummation.  The initial Closing shall be
consummated simultaneously with the initial extension of credit (or, if Loans
are not being used to finance the Acquisition, the effectiveness of this
facility) and in accordance with the terms of the Stock Purchase Agreement
(provided that if any commitment is assigned to or held by any Lender other than
Barclays Bank PLC, no waiver, amendment, supplement or modification shall have
been made to the Stock Purchase Agreement that is material and adverse to the
interests of such other Lenders.)
 
(d)           Pro forma Financial Statements. The Administrative Agent shall
have received pro forma income statements for the past fiscal year and the most
recent interim period, and a pro forma balance sheet at the end of the most
recent interim period (provided that Barclays Bank PLC has provided the
financial information for the Transferred Entities for such fiscal year and
interim period set forth in Section 6.28 of the Stock Purchase Agreement to
Borrower no later than forty-five (45) days prior to Closing).
 
(e)           Effectiveness Certificates; Etc.  The Administrative Agent shall
have received each of the following in form and substance reasonably
satisfactory to the Administrative Agent:
 
   (i)           Officer’s Certificate of the Borrower.  A certificate from a
Responsible Officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents (other than the representations and warranties set forth in Section
5.1(e), 5.1(f) and 5.1(j)) are true, correct and complete  in all material
respects as if made on such date, except to the extent that any such
representation or warranty relates to an earlier specific date in which case
such representation and warranty shall be true and correct as of such earlier
date; that the Borrower is not in violation of any of the covenants contained in
this Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that the Borrower has satisfied each of the
conditions set forth in Section 4.2.
 
   (ii)           Certificate of Secretary of the Borrower.  A certificate of a
Responsible Officer of the Borrower certifying as to the incumbency and
genuineness of the signature of each officer of the Borrower executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation of the Borrower
and all amendments thereto, certified as of a recent date by the Secretary of
State of the State of Delaware, (B) the bylaws of the Borrower as in effect on
the Closing Date, (C) resolutions duly adopted by the board of directors of the
Borrower authorizing the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 4.2(e)(iii).
 

­
 
- 36 -

--------------------------------------------------------------------------------

 

   (iii)           Certificates of Good Standing.  Certificates as of a recent
date of the good standing of the Borrower under the laws of the State of
Delaware and, to the extent requested by the Administrative Agent, each other
jurisdiction where the Borrower is qualified to do business and, to the extent
available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that the Borrower has filed required tax returns and
owes no delinquent taxes except for those being contested in good faith pursuant
to Section 5.1(e).
 
   (iv)           Opinions of Counsel.  Favorable opinions of counsel to the
Borrower addressed to the Administrative Agent and the Lenders with respect to
the Borrower, the Loan Documents and such other matters as the Lenders shall
reasonably request.
 
   (v)           Tax Forms.  Copies of the United States Internal Revenue
Service forms required by Section 3.11(e).
 
(f)           Consents; Defaults.
 
   (i)           Governmental and Third Party Approvals.  The Borrower shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
the Borrower or the transactions contemplated by the Loan Documents or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have a Material Adverse Effect.
 
   (ii)           No Injunction, Etc.  Except for the Disclosed Litigation
Matters (as defined in Section 5.1(j)), no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, which could reasonably be expected to have a
Material Adverse Effect.
 
(g)           Financial Matters.
 
   (i)           Financial Statements.  The Lenders shall have received the most
recent audited Consolidated financial statements, and the unaudited Consolidated
 

­
 
- 37 -

--------------------------------------------------------------------------------

 

financial statements for the fiscal quarter ended sixty (60) days or more before
the Closing Date, in each case of the Borrower and its Subsidiaries prepared in
accordance with GAAP.
 
   (ii)           Payment at Closing; Fee Letters. The Borrower shall have paid
to the Administrative Agent and the Lenders the accrued and unpaid fees due and
set forth or referenced in Section 3.3 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
 
(h)           Bank Regulatory Information.  At least ten (10) days prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”)).
 
(i)           Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
(j)           Initial Extensions of Credit.  If the Borrower uses the Loans to
fund the Acquisition, the conditions to effectiveness shall be satisfied on the
same date as the initial extensions of credit.
 


Section 4.3          Conditions to All Extensions of Credit.  The obligations of
the Lenders to make any Extensions of Credit (including the initial Extension of
Credit) are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, issuance or extension date:
 
(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in Article V shall be true and correct
in all material respects on and as of such borrowing, issuance or extension date
with the same effect as if made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, and except for the representations and warranties contained in
Section 5.1(e), 5.1(f) and 5.1(j).
 

­
 
- 38 -

--------------------------------------------------------------------------------

 

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing on the borrowing date with respect to such Loan or
after giving effect to the Loans to be made on such date.
 
(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing from the Borrower in accordance with Section 2.2(a) with respect to
any amounts to be borrowed on the Closing Date, and a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made after the Closing Date are to be disbursed.
 
Section 4.4          Closing Date.  The Administrative Agent shall notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
Section 5.1         Representations and Warranties.  To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders that:
 
(a)           Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be so qualified or in good standing or the failure of any
such Subsidiary to be so organized or existing could not reasonably be expected
to result in a Material Adverse Effect.
 
(b)           Authorization of Agreement, Loan Documents and Borrowing.  The
Borrower has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Loan Documents in accordance with their
respective terms.  This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of the Borrower, and
each such document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
 
(c)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by the Borrower of the Loan
Documents,
 

­
 
- 39 -

--------------------------------------------------------------------------------

 

in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
relating to the Borrower where the failure to obtain such Governmental Approval
could reasonably be expected to have a Material Adverse Effect, (ii) violate any
Applicable Law relating to the Borrower except where such violation could not
reasonably be expected to have a Material Adverse Effect, (iii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation or bylaws of the Borrower, (iv) conflict with, result in a breach
of or constitute a default under any indenture, agreement or other instrument to
which the Borrower is a party or by which any of its properties may be bound or
any Governmental Approval relating to the Borrower, which could reasonably be
expected to have a Material Adverse Effect, (v) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or (vi) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents which have been obtained or made and are in full force and effect or
for which the failure to obtain or make could not reasonably be expected to have
a Material Adverse Effect.
 
(d)           Compliance with Law; Governmental Approvals.  Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, all Environmental Laws and the PATRIOT Act) relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case under this subsection (d) where the failure to have, comply, file
or retain could not reasonably be expected to have a Material Adverse Effect.
 
(e)           Tax Returns and Payments.  Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable except for (i) those that
are being diligently contested in good faith by appropriate proceedings and for
which the Borrower or the relevant Subsidiary shall have set aside on its books
adequate reserves in accordance with GAAP and (ii) filings, taxes and charges as
to which the failure to make or pay could not reasonably be expected to have a
Material Adverse Effect.
 

­
 
- 40 -

--------------------------------------------------------------------------------

 

(f)           ERISA.
 
   (i)           Except as set forth on Schedule 5.1(f) or as could not
reasonably be expected to result in a Material Adverse Effect, each Employee
Benefit Plan is in material compliance with all applicable provisions of ERISA
and the regulations and published interpretations thereunder except for any
required amendments for which the remedial amendment period as defined in
Section 401(b) or other applicable provision of the Code has not yet expired and
except where a failure to so comply could not reasonably be expected to have a
Material Adverse Effect;
 
   (ii)           As of the Closing Date, no Pension Plan has been terminated
that could reasonably be expected to result in a Material Adverse Effect, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan; and
 
   (iii)           Except where the failure of any of the following
representations to be correct in all material respects could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any ERISA
Affiliate has:  (A) engaged in a nonexempt prohibited transaction described in
Section 406 of the ERISA or Section 4975 of the Code, (B) incurred any liability
to the PBGC which remains outstanding other than the payment of premiums and
there are no premium payments which are due and unpaid, (C) failed to make a
required contribution or payment to a Multiemployer Plan, or (D) failed to make
a required installment or other required payment under Section 412 of the Code.
 
(g)           Margin Stock.  The Borrower is not engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any of the Loans will be
used in a manner which violates the provisions of Regulation T, U or X of such
Board of Governors.
 
(h)           Government Regulation.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company” (as each such term
is defined or used in the Investment Company Act of 1940, as amended) and the
Borrower is not, nor after giving effect to any Extension of Credit will be,
subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur the indebtedness or
consummate the transactions contemplated hereby.
 

­
 
- 41 -

--------------------------------------------------------------------------------

 

(i)           Financial Statements.  The (i) audited financial statements
delivered pursuant to Section 4.2(d) and (ii) unaudited financial statements
delivered pursuant to Section 4.2(d), are complete and correct in all material
respects and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements).  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP.  Such financial statements show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes and material
commitments, in each case, to the extent required to be disclosed under GAAP.
 
(j)           Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 5.1(j) or disclosed in any filings made with the SEC prior
to the Closing Date (collectively with Schedule 5.1(j), the “Disclosed
Litigation Matters”), there are no actions, suits or proceedings pending nor, to
the knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(k)          Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.
 
(l)           OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.  The proceeds of any Loan will not be used and have not been used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
 
(m)          Disclosure.  No financial statement, material report, material
certificate or other material information delivered pursuant to Article VI
hereunder, taken together as a whole with all SEC filings made from time to time
by the Borrower, by or on behalf of the Borrower or any of its Subsidiaries
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(n)           Solvency.  After giving effect to the consummation of the
Acquisition (to the extent consummated at such date in accordance with the Stock
Purchase Agreement) and any borrowings undertaken in connection therewith
(including drawings under this Revolving Credit Facility) and taking into
account any rights of contribution, the Borrower and each of its Subsidiaries
are and shall be Solvent.
 



­
 
- 42 -

--------------------------------------------------------------------------------

 

Section 5.2         Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate delivered by the
Borrower pursuant hereto, or any of the Loan Documents (including, but not
limited to, any such representation or warranty made in or in connection with
any amendment thereto) shall constitute representations and warranties made
under this Agreement.  All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
 
ARTICLE VI
 
FINANCIAL INFORMATION AND NOTICES
 
Until all the Loans and accrued Obligations have been paid and satisfied in full
and the Commitments terminated, unless consent has been obtained in the manner
set forth in Section 12.2, the Borrower will furnish or cause to be furnished to
the Administrative Agent  (and the Administrative Agent shall promptly furnish
or cause to be furnished to the Lenders) at the Administrative Agent’s Office at
the address set forth in Section 12.1, or such other office as may be designated
by the Administrative Agent from time to time:
 
Section 6.1          Financial Statements.
 
(a)           Quarterly Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the end of each fiscal quarter
of each Fiscal Year, an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, retained earnings and cash flows and a report
containing management’s discussion and analysis of such financial statements for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments.  Delivery by the
Borrower to the Administrative Agent and the Lenders of the Borrower’s quarterly
report to the SEC on Form 10-Q with respect to any fiscal quarter, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the Borrower with this Section 6.1(a).
 

­
 
- 43 -

--------------------------------------------------------------------------------

 

(b)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred fifty (150) days after the end of each Fiscal Year, an
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by the Borrower or any of its Subsidiaries or with
respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.  Delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s annual report to the SEC
on Form 10-K with respect to any fiscal year, or the availability of such report
on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Borrower with this Section 6.1(b).
 
Section 6.2         Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Section 6.1(a) or (b), an Officer’s
Compliance Certificate.
 
Section 6.3         Other Reports. Promptly upon request, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request.
 
Section 6.4          Notice of Litigation and Other Matters.  Promptly after a
Responsible Officer of the Borrower obtains knowledge thereof, written notice
of:
 
(a)           the occurrence of any Default;
 
(b)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses that could
reasonably be expected to have a Material Adverse Effect; and
 
(c)           any announcement by S&P or Moody’s of any change in a Debt Rating.
 
Section 6.5         Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VI or
any other provision of this Agreement, shall, at the time the same is so
furnished and when taken together as a whole with all SEC filings made
 

­
 
- 44 -

--------------------------------------------------------------------------------

 

from time to time by the Borrower, comply with the representations and
warranties set forth in Section 5.1(m).
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner provided for in Section 12.2, the Borrower will, and will cause each of
its Subsidiaries to:
 
Section 7.1         Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 9.2, preserve and maintain its separate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain authorized to do business in
each jurisdiction in which it is required to do so, except, in each case (other
than the existence of the Borrower), where the failure to comply with the
foregoing could not reasonably be expected to have a Material Adverse Effect.
 
Section 7.2         Maintenance of Property.  Protect and preserve all
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner, except, in each case, for such failures that could not reasonably be
expected to have a Material Adverse Effect.
 
Section 7.3         Insurance.  Maintain insurance with financially sound and
reputable insurance companies or, if the Borrower deems it consistent with
prudent business practices, maintain self-insurance, in either case, against
such risks and in such amounts as are customarily maintained by similar
businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance), and from time to time
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
provider, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
Section 7.4         Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep proper books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
 
Section 7.5         Payment of Taxes.  Pay and perform all Taxes, assessments
and other governmental charges that may be levied or assessed upon it or any of
its property to the extent the failure to pay any such item (either individually
or together with all other such unpaid items)
 

­
 
- 45 -

--------------------------------------------------------------------------------

 

could reasonably be expected to have a Material Adverse Effect; provided, that
the Borrower or such Subsidiary may contest any such item in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.
 
Section 7.6          Compliance With Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws (including without
limitation, all Environmental Laws, ERISA and the PATRIOT Act) and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 7.7          Visits and Inspections.  Permit representatives of the
Administrative Agent or, upon the occurrence and during the continuation of an
Event of Default, any Lender, from time to time upon prior reasonable notice and
at such times during normal business hours, to visit and inspect its properties;
and inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; provided, that, unless an Event of Default shall have occurred and
be continuing, (a) any inspection shall be at the Administrative Agent’s own
expense and (b) such inspections, visitations and/or examinations shall be
limited to once during any calendar year.
 
Section 7.8          Use of Proceeds.  The Borrower shall use the proceeds of
the Extensions of Credit solely to finance the Acquisition or to refinance
Qualifying Commercial Paper.
 
Section 7.9          Most Favored Nation Status.  The Borrower agrees that to
the extent the Existing Revolving Credit Facility is amended, modified,
supplemented, restated, amended and restated or replaced with terms more
favorable in any respect to the lenders thereunder than the corresponding terms
provided in this Agreement, or to the extent the Borrower enters into a credit
facility the proceeds of which are used to refinance the Existing Revolving
Credit Facility or this Agreement and which contain terms more favorable in any
respect to the lenders thereunder, the Borrower shall promptly notify the
Lenders of the document or documents setting out such more favorable
terms.  Upon the Administrative Agent’s request, the Borrower, the Lenders and
the Administrative Agent shall within ten (10) Business Days amend this
Agreement to reflect such favorable terms (or to include terms that the Lenders
are satisfied in their sole discretion have substantially the same effect as the
favorable terms).
 


ARTICLE VIII
 
FINANCIAL COVENANTS
 
Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 12.2, the Borrower and its Subsidiaries on a
Consolidated basis will not:
 
Section 8.1          Leverage Ratio.  As of any fiscal quarter end, permit the
Consolidated Leverage Ratio to be greater than 3.00 to 1.00.
 

­
 
- 46 -

--------------------------------------------------------------------------------

 

ARTICLE IX
 
NEGATIVE COVENANTS
 
Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 12.2, the Borrower has not and will not:
 
Section 9.1         Limitations on Liens.  Permit the Borrower or any Material
Subsidiary to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets or properties (including, without limitation,
shares of Capital Stock of any other Person), real or personal, whether now
owned or hereafter acquired, as security for Indebtedness, except:
 
(a)           Liens existing on any asset of any Person at the time such Person
becomes a Material Subsidiary or is merged or consolidated with or into a
Material Subsidiary which (i) were not created in contemplation of or in
connection with such event and (ii) do not extend to or cover any other property
or assets of Borrower or any Subsidiary;
 
(b)           (x) Liens not otherwise permitted by this Section and in existence
on the Closing Date and described on Schedule 9.1 and (y) other Liens existing
on the Closing Date that secure Indebtedness existing on the date hereof the
aggregate outstanding principal amount of which does not exceed $50,000,000;
 
(c)           Liens securing Indebtedness (a) of any Material Subsidiary owed to
the Borrower, any Subsidiary or any Excluded Subsidiary or (b) incurred or
assumed to finance the acquisition, construction or improvement of any asset,
including, without limitation, purchase money Liens and Liens evidencing
equipment financings and equipment leases;
 
(d)           cash deposits and securities securing obligations in respect of
Hedging Agreements;
 
(e)           any extension, renewal or replacement of any Lien permitted by
clauses (a) through (d); provided that (i) the Liens permitted under this clause
shall not (A) secure any Indebtedness other than the Indebtedness that was
secured by the Lien being extended, renewed or replaced (or Indebtedness
extending, renewing or replacing such Indebtedness as permitted hereunder) and
(B) be extended to cover any property that was not encumbered by the Lien being
extended, renewed or replaced; and (ii) the principal amount of Indebtedness
secured by the Lien permitted by this clause shall not be increased over the
principal amount of such Indebtedness immediately prior to such extension,
renewal or replacement;
 
(f)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 10.1(m) or securing appeal or other surety
bonds related to such judgments;
 

­
 
- 47 -

--------------------------------------------------------------------------------

 

(g)           Liens on assets of any Material Subsidiary that is not a Domestic
Subsidiary;
 
(h)           Liens or rights of set-off in favor of a bank or financial
institution in respect of a bank account maintained with such bank or financial
institution;
 
(i)           Liens granted in respect of any Permitted Securitization; and
 
(j)           Liens not otherwise permitted hereunder securing outstanding
Indebtedness not at any time exceeding in the aggregate $300,000,000.
 
Section 9.2         Limitations on Mergers and Liquidation.  Merge, consolidate
or enter into any similar combination with any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated or
enter into any similar combination with or into the Borrower or any Subsidiary
of the Borrower (provided that the Borrower shall be the continuing or surviving
Person of any such merger, consolidation or similar combination to which it is a
party);
 
(b)           any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets in respect of a liquidation to the Borrower or any
Subsidiary;
 
(c)           the Borrower or any Subsidiary of the Borrower may merge,
consolidate or enter into any similar combination with or into another Person
(other than the Borrower) in connection with an acquisition so long as the
survivor of such merger, consolidation or similar combination is the Borrower or
any such Subsidiary thereof;
 
(d)           any Subsidiary of the Borrower may wind-up into the Borrower or
any Subsidiary of the Borrower; and
 
(e)           mergers, consolidations or similar combinations of a Subsidiary of
the Borrower with a third-party as part of a sale or other disposition of all or
any part of such Subsidiary not prohibited by Section 9.3 hereof.
 
Section 9.3         Sale of All or Substantially All Assets.  Sell, lease,
transfer or otherwise dispose of all or substantially all of its assets, in each
case for the Borrower and its Subsidiaries taken as a whole, unless any such
sale, lease, transfer or other disposition is made on an arms-length basis for
fair consideration (as reasonably determined by the Borrower).
 
Section 9.4         Nature of Business.  Engage, together with its Subsidiaries,
in any business as their principal lines of business, taken as a whole, other
than the principal lines of business engaged in by the Borrower and its
Subsidiaries, taken as a whole, on the date hereof and similar or related
businesses.
 

­
 
- 48 -

--------------------------------------------------------------------------------

 

ARTICLE X
 
DEFAULT AND REMEDIES
 
Section 10.1       Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
(a)           Default in Payment of Principal of Loans.  The Borrower shall
default in any payment of principal of any Loan when and as due (whether at
maturity, by reason of acceleration or otherwise).
 
(b)           Other Payment Default.  The Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
any interest on any Loan or the payment of any other Obligation, and such
default shall continue for a period of three (3) Business Days.
 
(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made.
 
(d)           Default in Performance of Certain Covenants.  The Borrower shall
default in the performance or observance of any covenant or agreement contained
in Section 6.1, 6.2, 6.4(a) or Article VIII, and, in the case of a default in
the performance or observance of any covenant or agreement contained in Article
IX, such default shall continue for a period of ten (10) Business Days.
 
(e)           Default in Performance of Other Covenants and Conditions.  The
Borrower shall default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for otherwise in this Section) or any other Loan Document and such
default shall continue for a period of thirty (30) days after written notice
thereof has been given to the Borrower by the Administrative Agent.
 
(f)           Hedging Agreement.  The Borrower shall default in the performance
or observance of any terms, covenant, condition or agreement (after giving
effect to any applicable grace or cure period) under any Hedging Agreement and
such default causes the termination of such Hedging Agreement and the
Termination Value owed by the Borrower as a result thereof exceeds $100,000,000.
 
(g)           Indebtedness Cross-Default; Indebtedness Cross-Acceleration.  The
Borrower shall (i)  fail to pay any principal or interest, regardless of amount,
due in respect of any Indebtedness (other than the Loans) the aggregate
outstanding amount of
 

­
 
- 49 -

--------------------------------------------------------------------------------

 

which is in excess of $100,000,000 and such failure to pay shall continue for a
period beyond the greater of (x) any period of grace provided with respect
thereto and (y) a period of three (3) Business Days or (ii) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Loans) the aggregate outstanding amount of which
Indebtedness is in excess of $100,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).
 
(h)           Change in Control.  Any Change in Control shall occur.
 
(i)           Voluntary Bankruptcy Proceeding.  The Borrower or any Material
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
(j)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or any Material Subsidiary thereof in
any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Material Subsidiary
thereof or for all or any substantial part of their respective assets, domestic
or foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.
 
(k)           Failure of Agreements.  Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower party thereto or any such Person shall so state in
writing.
 
(l)           Termination Event.  The occurrence of any of the following
events:  (i) an accumulated funding deficiency in excess of $100,000,000 occurs
or exists, whether or not waived, with respect to any Pension Plan, (ii) a
Termination Event or (iii) Borrower or any ERISA Affiliate as employers under
one or more Multiemployer Plans makes a
 

­
 
- 50 -

--------------------------------------------------------------------------------

 

complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $100,000,000.
 
(m)          Judgment.  A judgment or order for the payment of money which
causes the aggregate amount, not covered by any indemnifications by “Seller”
under the Stock Purchase Agreement or insurance (which such insurance coverage
has not been denied in writing), of all such judgments to exceed $100,000,000 in
any Fiscal Year shall be entered against the Borrower by any court and such
judgment or order shall continue without having been discharged, vacated or
stayed for a period of forty-five (45) consecutive days after the entry thereof.
 
Section 10.2       Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)           Acceleration; Termination of Facilities.  Terminate the
Commitments and declare the principal of and interest on the Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower, anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
and terminate the Credit Facility and any right of the Borrower to request
borrowings thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by Borrower, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding.
 
(b)           Rights of Collection.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
 
Section 10.3       Rights and Remedies Cumulative; Non-Waiver; etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be
 

­
 
- 51 -

--------------------------------------------------------------------------------

 

a waiver of any Event of Default.  No course of dealing between the  Borrower,
the Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.
 
Section 10.4       Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 10.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit commissions payable under Section 3.3(a)) payable to the Lenders,
including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them);
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
Section 10.5       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due
 

­
 
- 52 -

--------------------------------------------------------------------------------

 

the Lenders and the Administrative Agent under Sections 3.3 and 12.3) allowed in
such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 12.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
 
Section 11.1       Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Barclays Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.
 
Section 11.2       Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 11.3       Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 

­
 
- 53 -

--------------------------------------------------------------------------------

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 11.4       Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for
 

­
 
- 54 -

--------------------------------------------------------------------------------

 

relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
Section 11.5       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 11.6        Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, that, in any such case (except when an Event of Default has occurred and
is continuing) is reasonably satisfactory to the Borrower.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications (including the Borrower’s reasonable satisfaction, except when an
Event of Default has occurred and is continuing) set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring (or retired)
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the
 

­
 
- 55 -

--------------------------------------------------------------------------------

 

other Loan Documents (if not already discharged therefrom as provided above in
this paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Section 11.7        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
 
Section 11.8        No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 
ARTICLE XII
 
MISCELLANEOUS
 
Section 12.1        Notices.
 
(a)           Method of Communication.  Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages).  Any notice shall be
effective if delivered by hand delivery or sent via electronic mail, posting on
an internet web page, telecopy, recognized overnight courier service or
certified mail, return receipt requested, and shall be presumed to be received
by a party hereto (i) on the date of delivery if delivered by hand or sent by
electronic mail, posting on an internet web page, telecopy, (ii) on the next
Business Day if sent by recognized overnight courier service and (iii) on the
third Business Day following the date sent by certified mail, return receipt
requested; provided, that any notice given pursuant to Article X shall be
effective only if delivered by hand or sent via telecopy, recognized overnight
courier service or certified mail, return receipt
 

­
 
- 56 -

--------------------------------------------------------------------------------

 

requested.  A telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.
 
(b)           Addresses for Notices.  Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.
 

 
If to the Borrower:
BlackRock, Inc.
40 East 52nd Street
New York, NY  10022
Attention:  Ann Marie Petach, Managing Director and Chief Financial Officer
Telephone No.:  (212) 810-8386
Telecopy No.:  (212) 810-8765
       
With copies to:
BlackRock, Inc.
40 East 52nd Street
New York, NY  10022
Attention: Robert P. Connolly, Esquire, General Counsel
Telephone No.:  (212) 810-3743
Telecopy No.:  (212) 810-3744
         
BlackRock, Inc.
40 East 52nd Street
New York, NY 10022
Attention: Amy Engel, Managing Director and Treasurer
Telephone No.:  (212) 810-5547
Telecopy No.:  (212) 810-8765
       
If to Barclays Bank PLC as Administrative Agent:
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention:  David Barton, Director
Telecopy No.: (212) 412-7600
Telephone No.: (212) 526-9870
Email: Davide.Barton@barcap.com




­
 
- 57 -

--------------------------------------------------------------------------------

 




 
With copies to:
Barclays Capital Services LLC
70 Hudson Street
New York Metro Campus
Jersey City, NJ 07302
Attention:  May Wong
Telecopy No.: (201) 499-3367
Telephone No.: (973) 576-3014
Email: May.Wong@barcap.com
       
If to any Lender:
To the address set forth for such Lender on the Register

 
(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.
 
Section 12.2        Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or the amount of Loans of any
Lender without the written consent of such Lender;
 
(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan  or (subject to clause (ii) of the second proviso to this Section)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
3.1(c) during the continuance of an Event of Default;
 
(d)           change Section 3.4, 3.6 or 10.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
 

­
 
- 58 -

--------------------------------------------------------------------------------

 

(e)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
Section 12.3        Expenses; Indemnity.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out-of-pocket costs and expenses
incurred by the Administrative Agent (including the fees, charges and
disbursements of any counsel for the Administrative Agent) in connection with
the enforcement or protection of the rights of the Administrative Agent and/or
the other Lenders (A) in connection with this Agreement and the other Loan
Documents, including their respective rights under this Section, or (B) in
connection with the Loans made hereunder, including all such reasonable and
invoiced out-of-pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related
reasonable and invoiced out-of-pocket expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document, the Commitment Letter,
the Fee Letter(s) or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or
 

­
 
- 59 -

--------------------------------------------------------------------------------

 

thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii)  any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, or (iv) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys’ and consultants’ fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 3.7.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, each party hereto agrees that it shall not assert,
and hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in clause (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
 

­
 
- 60 -

--------------------------------------------------------------------------------

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
Section 12.4        Right of Setoff.
 
(a)           If an Event of Default under Section 10.1(a), (b), (i) or (j)
shall have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may
have.  Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
(b)           Each Lender and any assignee of such Lender in accordance with
Section 12.10 are hereby authorized by the Borrower to combine currencies, as
deemed necessary by such Person, in order to effect any set-off pursuant to
Section 12.4(a).
 
Section 12.5        Governing Law.
 
(a)           Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York, including Section 5-1401 and
5-1402 of the General Obligation Law of the State of New York, without reference
to any other conflicts or choice of law principles thereof.
 
(b)           Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York, New
York and of the United States District Court sitting in New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may
 

­
 
- 61 -

--------------------------------------------------------------------------------

 

be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.
 
(c)           Waiver of Venue.  The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
 
Section 12.6        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 12.7        Reversal of Payments.  To the extent the Borrower makes any
payment to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment which payment or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received by the Administrative Agent.
 

­
 
- 62 -

--------------------------------------------------------------------------------

 

Section 12.8        Injunctive Relief; Punitive Damages.
 
(a)           The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
 
(b)           The Administrative Agent, the Lenders and the Borrower hereby
agree that no such Person shall have a remedy of special, indirect, punitive or
consequential damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to special, indirect, punitive or
consequential damages that they may now have or may arise in the future in
connection with any dispute, whether such dispute is resolved through
arbitration or judicially.
 
Section 12.9        Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
Section 12.10      Successors and Assigns; Participations.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties
 

­
 
- 63 -

--------------------------------------------------------------------------------

 

of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
 
  (i)           except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed);
 
  (ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
  (iii)           any assignment must be approved (such approval not to be
unreasonably withheld) by the Administrative Agent and the Borrower; provided
that (a) no consent by the Borrower or Administrative Agent shall be required if
the proposed assignee is itself a Lender with a Commitment or an Affiliate
thereof (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (b) no consent by the Borrower shall be required if such
assignment occurs during the continuance of an Event of Default; and
 
  (iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to the acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
 

­
 
- 64 -

--------------------------------------------------------------------------------

 

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 12.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in New
York, New York (or such other office notified to the Lenders and the Borrower),
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 12.2 that directly affects such Participant.  Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.8, 3.9, 3.10 and 3.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  No Participant shall be entitled to
the benefits of Section 12.4.
 

­
 
- 65 -

--------------------------------------------------------------------------------

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10 and 3.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.11(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
Section 12.11     Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any purchasing Lender, proposed purchasing Lender,
Participant or proposed Participant, (g) with the consent of the Borrower, (h)
to Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  For purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower, its Subsidiaries, the
Excluded Subsidiaries, the Existing Shareholders or any of their respective
Affiliates or any of their respective businesses, other than any such
information that is available to the
 

­
 
- 66 -

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Section 12.12     Performance of Duties.  The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
 
Section 12.13    All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
Section 12.14     Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
 
Section 12.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
Section 12.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 12.17     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
 
Section 12.18     Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the
 

­
 
- 67 -

--------------------------------------------------------------------------------

 

joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
Section 12.19     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
Section 12.20     Advice of Counsel, No Strict Construction.  Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
Section 12.21     USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the PATRIOT Act.
 
Section 12.22     Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
(a)           In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that, other than for purposes of Article X, any provision of
the other Loan Documents which imposes additional burdens on the Borrower or its
Subsidiaries or further restricts the rights of the Borrower or its Subsidiaries
or gives the Administrative Agent or the Lenders additional rights shall not be
deemed to be in conflict or inconsistent with this Agreement and shall be given
full force and effect.
 
(b)           The Borrower expressly acknowledges and agrees that each covenant
contained in Article VII, VIII, or IX hereof shall be given independent
effect.  Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Article VII, VIII, or IX
if, before or after giving effect to such transaction or act, the Borrower shall
or would be in breach of any other covenant contained in Article VII, VIII, or
IX.
 
[Signature pages to follow]
 

­
 
- 68 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 



 
BLACKROCK, INC., as Borrower
                 
By:
/s/ Ann Marie Petach
   
Name:
Ann Marie Petach
   
Title:
Managing Director and Chief Financial Officer
       





CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 



 
AGENTS AND LENDERS:
     
BARCLAYS BANK PLC, as Administrative Agent
                 
By:
/s/ David Barton
   
Name:
David Barton
   
Title:
Director
       




CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 




 
BARCLAYS BANK PLC, as Lender
                 
By:
/s/ David Barton
   
Name:
David Barton
   
Title:
Director






 
CITICORP NORTH AMERICA, INC., as Lender
                 
By:
/s/ Alex Duka
   
Name:
Alex Duka
   
Title:
Managing Director






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender
                 
By:
/s/ Jay Chall
   
Name:
Jay Chall
   
Title:
Director




 
By:
/s/ Mikhail Faybusovich
   
Name:
Mikhail Faybusovich
   
Title:
Vice President






 
BANC OF AMERICA BRIDGE, LLC, as Lender
                 
By:
/s/ David H. Strickert
   
Name:
David H. Strickert
   
Title:
Senior Vice President



CREDIT AGREEMENT

--------------------------------------------------------------------------------



 